DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 07/15/2022 Amendment.
Claims 1-20 are pending and examined.
Objection to title has been withdrawn.

Claim Objections
Claim 8 is objected to because of the following informalities: “the at least one front end bit” on line 9.  Examiner assumes it is --the at least one front bit--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-13, 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,509,020 to Kajigaya (hereafter Kajigaya). 
Regarding independent claim 1, Kajigaya teaches a method of performing, at a controller, an access to a memory device, the method comprising: 
transmitting (FIG. 18: from memory controller 310 to DRAM 210), at the controller, a first command signal (FIGS. 1 and 18: combination of RAS, CAS, WE and CS at terminals 12 for read command), a first address signal (FIGS. 1 and 18: ADD at address terminals 13 for read operation), and a first swizzling signal (FIGS. 1 and 7D: signals A9, A11, A12 and A13 for generating start-block select signals STA, STB, STC and STD for read operation) to the memory device; 
reading first data bits stored in a memory cell array of the memory device based on the first command signal and the first address signal (FIG. 4: reading data from the memory cell array 70 and storing them in main amplifier/write driver 64), the first data bits including at  least one front bit and at least one end bit (FIG. 5: front bits are data read from block A and stored in corresponding register in main amplifier/write driver 64, end bits are data read from block D and stored in corresponding register in main amplifier/write driver 64);
selecting, by a swizzling circuit of the memory device (FIG. 5: read-data arranging circuit 65), one of the at least one front bit and the at least one end bit, based on the first swizzling signal (FIG. 5: based on one of the start-block select signals STA to STD being active, see 10:1-64.  If STA signal is active, 4 bits of data from block A is selected for outputting first with sequence from A-B-C-D with burst length BL.  If STD signal is active, 4 bits of data from block D is selected for outputting first with sequence from D-A-B-C with burst length BL); and 
sequentially outputting, at the memory device, at least a part of the first data bits to the controller in a burst manner (FIGS. 4-5: serializer 67 converting parallel to serial data for outputting in response to burst length, which includes BL4, BL8, BL12 and BL16), the at least part of the first data bits including the selected bit. 
Regarding dependent claim 2, Kajigaya teaches rearranging the data bits output in the burst manner (FIG. 5: with selected burst length BL).
Regarding dependent claim 3, Kajigaya further teaches transmitting, at the controller, a second command signal (FIGS. 1 and 18: combination of RAS, CAS, WE and CS at terminals 12 for write command), a second address signal (FIGS. 1 and 18: ADD at address terminals 13 for write operation), and a second swizzling signal (FIGS. 1 and 7D: signals A9, A11, A12 and A13 for generating signals STA, STB, STC and STD for write operation) to the memory device; and sequentially writing, at the memory device, second data bits to memory cells (write data), which are selected based on the second swizzling signal, from among memory cells corresponding to the second address signal in the burst manner (see 11:9 to 12:27).
Regarding dependent claim 4, Kajigaya teaches receiving, at the controller, an inherent third address signal from an external host device (FIG. 18: address should be included in access request from one of the CORE_1 to CORE_4) to output the first address signal and the first swizzling signal, or the second address signal and the second swizzling signal.
Regarding dependent claim 5, Kajigaya further teaches receiving, at the controller, the first swizzling signal and the second swizzling signal from an external host device (i.e. the access requests of read and write operations from one of the CORE_1 to CORE_4).
Regarding independent claim 8, Kajigaya teaches a memory device comprising: 
a memory cell array including a plurality of memory cells (see FIGS. 1 and 5); and 
a peripheral circuit configured to: 
receive a first command signal (FIGS. 1 and 18: combination of RAS, CAS, WE and CS at terminals 12 for read command), a first address signal (FIGS. 1 and 18: ADD at address terminals 13 for read operation), and a first swizzling signal (FIGS. 1 and 7D: signals A9, A11, A12 and A13 for generating start-block select signals STA, STB, STC and STD for read operation); 
read first data bits stored in the plurality of memory cells based on the first command signal and the first address signal (FIG. 4: reading data from the memory cell array 70 and storing them in main amplifier/write driver 64), the first data bits including at least one front bit and at least one end bit (FIG. 5: front bits are data read from block A and stored in corresponding register in main amplifier/write driver 64, end bits are data read from block D and stored in corresponding register in main amplifier/write driver 64); 
select one of the at least one front bit and the at least one end bit based on the first swizzling signal (FIG. 5: based on one of the start-block select signals STA to STD being active, see 10:1-64.  If STA signal is active, 4 bits of data from block A is selected for outputting first with sequence from A-B-C-D with burst length BL.  If STD signal is active, 4 bits of data from block D is selected for outputting first with sequence from D-A-B-C with burst length BL); and
sequentially output at least a part of the first data bits in a burst manner, the at least a part of the first data bits including the selected bit (FIGS. 4-5: serializer 67 converting parallel to serial data for outputting in response to burst length, which includes BL4, BL8, BL12 and BL16).
Regarding dependent claim 9, Kajigaya further teaches the peripheral circuit is configured to receives a second command signal (FIGS. 1 and 18: combination of RAS, CAS, WE and CS at terminals 12 for write command), a second address signal (FIGS. 1 and 18: ADD at address terminals 13 for write operation), a second swizzling signal (FIGS. 1 and 7D: signals A9, A11, A12 and A13 for generating start-block select signals STA, STB, STC and STD for write operation), and second data bits; (write data) and writes the second data bits to a part, which is selected by the second swizzling signal, from among memory cells corresponding to the second address signal, see 11:9 to 12:27).
Regarding dependent claim 10, Kajigaya teaches wherein the peripheral circuit includes a plurality of multiplexers/demultiplexers, a number of which corresponds to a burst length, wherein the plurality of multiplexers/demultiplexers operate as a multiplexer in a read operation, and wherein the plurality of multiplexers/demultiplexers operates as a demultiplexer in a write operation (see FIGS. 5-6 for read-data arrangement circuit 65 and write-data arrangement circuit 66).
Regarding dependent claim 11, Kajigaya teaches wherein the peripheral circuit includes: a swizzling read circuit configured to select the at least a part of the first data bits, based on the first swizzling signal (FIG. 4: e.g. selecting first 4 bits of data from block A and storing in read-data arrangement circuit 65 in response to one of start-block select signals STA, STB, STC and STD being active); and a swizzling write circuit configured to select the part of the memory cells corresponding to the second address signal, based on the second swizzling signal (FIG. 4: e.g. selecting first 4 bits of data to write to block A and storing in write-data arrangement circuit 66 in response to one of start-block select signals STA, STB, STC and STD being active).
Regarding dependent claim 12, Kajigaya teaches wherein the peripheral circuit includes a plurality of multiplexers configured to select the at least a part of the first data bits, based on the first swizzling signal (see FIGS. 5-6), and wherein a number of the plurality of multiplexers corresponds to a burst length (FIG. 5: the number of register groups in serializer 67 depending on the burst length BL as shown).
Regarding dependent claim 13, Kajigaya teaches wherein the peripheral circuit includes a plurality of demultiplexers configured to select the part of the memory cells, based on the second swizzling signal, and wherein a number of the plurality of demultiplexers corresponds to a burst length (similar to FIG. 5, the number of register groups in de-serializer 68 should also depend on the burst length BL for write operation).
Regarding independent claim 15, Kajigaya teaches a memory system comprising: 
a memory including a plurality of memory cell arrays (FIG. 1: memory blocks A to D); and 
a controller (FIG. 18: memory controller 310) configured to exchange a data signal with the memory and to control an operation of the memory, wherein the memory is configured to: 
receive a first command signal (FIGS. 1 and 18: combination of RAS, CAS, WE and CS at terminals 12 for write command), a first address signal (FIGS. 1 and 18: ADD at address terminals 13 for write operation), and a first swizzling signal (FIGS. 1 and 7D: signals A9, A11, A12 and A13 for generating start-block select signals STA, STB, STC and STD for write operation) from the controller;
determine a space in the memory cells, based on the first address signal, the space being equal to twice the size of the burst length (FIG. 1 shows a write operation may be performed to memory blocks A-D, with burst length of 8 shown in FIG. 5, the space in blocks A-D is 4 bits x 4 blocks = 16, which equal to twice the size of burst length); and
sequentially write first data bits included in the data signal to memory cells from among memory cells corresponding to the first address signal in a burst manner (FIG. 1: sequentially inputting writing data with burst length of 8 in response to ADD to de-serializer 68 and storing them in write-data arrangement circuit 66), the first data bits including at least one front bit and at least one end bit selected based on the first swizzling signal (FIG. 5: front bits are data to-be-written to block A and stored in corresponding register of write-data arrangement circuit 66, end bits are data to-be-written to block D and stored in corresponding register of write-data arrangement circuit 66, in response to one of the start-block select signals STA, STB, STC and STD for write operation, see 11:9 to 12:27).
Regarding dependent claim 16, Kajigaya teaches wherein the memory is configured to: receive a second command signal (FIGS. 1 and 18: combination of RAS, CAS, WE and CS at terminals 12 for read command), a second address signal (FIGS. 1 and 18: ADD at address terminals 13 for read operation), and a second swizzling signal (FIGS. 1 and 7D: signals A9, A11, A12 and A13 for generating start-block select signals STA, STB, STC and STD for read operation) from the controller; select second data bits stored in the memory based on the second command signal and the second address signal (FIG. 5: data read from the memory is stored in main amplifier/write driver 64); and sequentially output a part, which corresponds to the second swizzling signal, from among the second data bits in the burst manner (FIGS. 4-5: serializer 67 converting parallel to serial data for outputting in response to one of the start-block select signals STA, STB, STC and STD being active for read operation and a selected burst length BL).
Regarding dependent claim 17, Kajigaya teaches wherein the memory further includes a plurality of multiplexers/demultiplexers, a number of which corresponds to a burst length, wherein the plurality of multiplexers/demultiplexers operate as a multiplexer in a read operation, and wherein the plurality of multiplexers/demultiplexers operates as a demultiplexer in a write operation (see FIGS. 5-6 for read-data arrangement circuit 65 and write-data arrangement circuit 66).
Regarding dependent claim 18, Kajigaya teaches wherein the memory further includes: a swizzling write circuit configured to select the part of the memory cells corresponding to the first address signal, based on the first swizzling signal (i.e. selecting part of the memory cells for writing corresponding data with BL=8 with one of the start-block select signals STA, STB, STC and STD being active for write operation); and a swizzling read circuit configured to select the part of the second data bits, based on the second swizzling signal (FIG. 5: selecting part of read data from main amplifier 64 with one of the start-block select signals STA, STB, STC and STD being active for read operation).
Regarding dependent claim 19, Kajigaya teaches wherein the memory further includes a plurality of demultiplexers configured to select the part of the memory cells, based on the first swizzling signal, and wherein a number of the plurality of demultiplexers corresponds to a burst length (write-data arrangement circuit 66 for write operation, see 11:9 to 12:27).
Regarding dependent claim 20, Kajigaya teaches wherein the memory further includes a plurality of multiplexers configured to select the part of the second data bits, based on the second swizzling signal, and wherein a number of the plurality of multiplexers corresponds to a burst length (see FIGS. 5-6 for read-data arrangement circuit 65 with one of the start-block select signals STA, STB, STC and STD being active for read operation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kajigaya in view of US 5,960,453 to Pawlowski et al. (hereafter Pawlowski).
Kajigaya teaches, as applied in prior rejection of claim 3, all claimed limitations except further limitations as set forth in the following claims.
Regarding dependent claim 6, Pawlowski teaches transmitting, at the controller, a read request to the memory device in response to that a write request for the second data bits is generated (FIGS. 1-2: read data from data array and tag array for previously written data), wherein the sequentially outputting of the at least a part of the first data bits in the burst manner (FIGS. 4A-4D: outputting data sequentially from cycle1-cycle3) includes outputting a write count of the second data bits (such as status information, see 3:13-15), the first data bits (such as normal data), and parity bits of the first data bits (such as ECC information, see 3:13-15), and wherein the method further comprises: inherently performing, at the controller, an error detection and correction operation on the first data bits, based on the first data bits and the parity bits of the first data bits (because that is the purpose of having ECC information).
Since Kajigaya and Pawlowski are both from the same field of endeavor, the purpose disclosed by Pawlowski would have been recognized in the pertinent art of Kajigaya.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include status and ECC information as suggested in Pawlowski for writing data in order to correct error(s) generated during a subsequent read operation of the data.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kajigaya in view of Pawlowski in view of US 9,691,486 to Kim (hereafter Kim).
Kajigaya and Pawlowski teach, as applied in prior rejection of claim 6, all claimed limitations except further limitations as set forth in the following claims.
Regarding dependent claim 7, Kim teaches in response to that at least one data bit of the first data bits is corrected through the error detection and correction operation, writing the at least one corrected data bit to the memory device (see paragraph 0062).
Since Kajigaya, Pawlowski and Kim are all from the same field of endeavor, the purpose disclosed by Kim would have been recognized in the pertinent art of Kajigaya and Pawlowski.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to write the correct data back to the memory device as suggested in Kim for later usage/reference.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajigaya in view of US 10,452,531 to Jung et al. (hereafter Jung).
Regarding dependent claim 14, Kajigaya teaches the memory array is one of at least one DRAM memory cell array (see FIG. 1). 
Jung teach a memory array (FIG. 1: memory 120) comprising at least one DRAM memory array and at least one PRAM memory array (see FIG. 8). 
Since Kajigaya and Jung are both from the same field of endeavor, the purpose disclosed by Kajigaya would have been recognized in the pertinent art of Jung.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the data transferring method taught in Kajigaya for the memory of Jung in order to improve data transfer rate.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection to independent claims 1, 8 and 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 31, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824